        Case 1:19-cr-00338-GHW Document 106 Filed 07/27/21 Page 1 of 1




                                        Law Office of
                                 GUY OKSENHENDLER
                                  194 Burns Street, Suite 1
                                Forest Hills, New York 11375
                                       (917) 804-8869
                                 goksenhendleresq@aol.com



                                                   July 26, 2021


VIA ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     United States v. Amara Cherif
                      Ind. No. 19 cr 338 (GHW)
                      Request to Adjourn Conference

Dear Judge Woods:

        Reference is made to the confence currently scheduled for July 28, 2021 in the above-
entitled case. It is respectfully requested that the conference be adjourned two weeks. Counsel
has spoken with the Government regarding this request and they take no position. Counsel made
arrangement to meet with his client Amara Cherif at the Passaic County Jail tomorrow, July 27,
2021. I have gone to the the jail twice recently to meet with Mr. Cherif but was unable to see
him.

       Accordingly, it is requested Your Honor adjourn the instant conference scheduled for
July 28, 2021 in the above-entitled case.

                                                   Very truly yours,

                                                   /s/ Guy Oksenhendler

                                                   Guy Oksenhendler
